Citation Nr: 1618249	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and PTSD.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 2002 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction has since been transferred to the RO in New York, New York.

The Veteran was afforded a Board videoconference hearing in February 2016, and a transcript has been associated with the record.  The Veteran also submitted a waiver of agency of original jurisdiction review over newly submitted documents.

The Board finds that the August 2013 letter from the Veteran's representative reasonably raises a claim of entitlement to reopen a claim of service connection for hypertension, and claims of entitlement to service connection for a dental condition and a heart condition.  As the RO has not adjudicated this claim, the Board does not have jurisdiction to address it, and it is referred to the RO for appropriate action.

The Board has recharacterized the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric, to include an anxiety disorder and PTSD., as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).



FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for PTSD on the basis that there was no evidence of a diagnosis or counseling for PTSD, and no established diagnosis supported by a credible stressor, and the Veteran was notified of the decision, but did not appeal.

2.  Evidence received since the August 2007 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include anxiety disorder and PTSD is related to service.


CONCLUSION OF LAW

1.  The August 2007 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable outcome, the Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The RO denied the Veteran's claim of service connection for PTSD in an August 2007 rating decision, finding that there was no established diagnosis for PTSD supported by credible stressors.  The Veteran was provided notice of the decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the August 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, in September 2014 George Cuesta, Ph.D. submitted a letter relating the Veteran's PTSD to his military stressors.  In addition, at his February 2016 hearing the Veteran provided consistent statements regarding his stressor incidents.  This new evidence addresses the reason for the previous denial; that is, a nexus.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App.  128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  Prior to August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) was in effect.  DSM-V is applicable in the instant case as the issue on appeal was certified to the Board in December 2014, and thus is after August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).

A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.

The Veteran has been diagnosed as having PTSD, anxiety disorder, and depressive disorder, such that his claim has been recharacterized as one for an acquired psychiatric disorder, to include an anxiety disorder and PTSD.  For instance, as recently as January 2016 following the PCL assessment, a VA doctor and nurse practitioner assessed the Veteran as having PTSD.

The Veteran has consistently relayed specific information concerning a haunting stressor in which he worked as an intelligence officer for an operation to capture or kill a Taliban spokesperson, but the team was compromised and caught in a firefight that killed Navy Seals, and for which the Navy Seals blamed him.  Subsequently, the Veteran assisted in identifying bodies.  The Veteran feared for his life during his military service.  In July 2010, VA examiner Dr. Ng indicated that the Veteran's descriptions of military events he experienced qualified for a traumatic event and were consistent with his many reported symptoms of PTSD.  The Veteran has also described an incident in service where a SEAL stole his notebook of classified information, causing him to feel anxious in regards to lack of support in his chain of command, and resulting in three JAG investigations.  There are personnel records that corroborate the Veteran's reports of in-service stressors, including the November 2004 nonpunitive letter of caution regarding the loss of the notebook, and a 2005 commander's assessment of the Veteran's suitability for duty which referenced numerous instances that the Veteran has described in detail.  

The Board finds that the Veteran's claimed stressor of the compromised operation that resulted in loss of lives and identifying the bodies fits the description of "fear of hostile military or terrorist activity" where the Veteran experienced or was confronted with an event that involved actual death to others, and he has reported that he felt frightened.  Also, as has been noted, under the amended 38 C.F.R. § 3.304(f)(3), his lay testimony alone is sufficient to confirm the in-service stressors unless (1) there is clear and convincing evidence to the contrary or (2) the claimed stressor is inconsistent with the places, types and circumstances of the Veteran's service.  The Board finds that there is no clear and convincing evidence to contradict the Veteran's statements, and that it is consistent with the places, types, and circumstances of his service, as demonstrated by the personnel records.  As such, the first and second elements of Shedden/Caluza are met.

In July 2010 VA Dr. Ng based her diagnosis of anxiety in part on the Veteran's reported stressors in Afghanistan, which as discussed above, have been consistently and credibly reported, and corroborated by various statements of record.  Then, Dr. George Cuesta, Ph.D. submitted a September 2014 letter indicating that the Veteran had depression and PTSD related to his experiences in Afghanistan in 2005.  As such, there is positive nexus evidence causally relating the Veteran's diagnosed psychiatric disabilities, to include PTSD and anxiety to his in-service stressors. 

There is also medical evidence wherein the treating provider found that there was not a qualifying diagnosis of PTSD for lack of qualifying experience; however, as the Veteran's representative emphasized, the provider did not consider all of the Veteran's reported stressor instances in service. Thus, the Board finds this medical evidence of lesser probative value. 

Moreover, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's acquired psychiatric disorder, to include PTSD is related to his service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.  

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and PTSD is granted.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


